DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
III. Claim Rejections - 35 USC § 102	4
A. Claims 1 and 3-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-209300 (“Tamano-300”).	4
IV. Claim Rejections - 35 USC § 103	8
A. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tamano-300.	8
V. Pertinent Prior Art	9
Conclusion	10


[The rest of this page is intentionally left blank.]
	I. Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

A. Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 reads in pertinent part,
a terminal group B containing an aromatic hydrocarbon group substituted with a branched or cyclic substituent, and among carbon atoms contained in a ring of the aromatic hydrocarbon group, if a carbon atom that is bonded to the molecular chain is numbered 1, and numbers are assigned in order to adjoining carbon atoms, then the branched or cyclic substituent is bonded to a carbon atom numbered 1+2n (wherein n is an integer of 1 or greater).
The term “if” renders the claim indefinite because it is not clear whether or not the feature following said term “if” is optional or is a required limitation of the branched or cyclic group.
For the purposes of examination, it will be presumed that the feature following the term “if” is a required limitation.
Claims 2-18 are rejected for including the same indefinite feature, above, by depending directly or indirectly from claim 1.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1 and 3-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-209300 (“Tamano-300”).
Reference will be made to each of the JP document for the chemical formulas and molecular structures and to the attached machine language translation for English text. 
With regard to claim 1, Tamano-300 discloses,
1. (Original) A charge transport polymer [i.e. hole transport or hole injection layer; machine translation at p. 1, lines 13-17, p. 2, lines 9-14; p. 3, lines 29-37; p. 17, lines 12-36] comprising 
[1] a molecular chain [C-[D-C]y-D, from formula 12 below] and terminal groups [G, H] bonded to the molecular chain, wherein 
[2a] the terminal groups G, H comprise 
[2b] a terminal group P [G] containing a polymerizable functional group [epoxy and oxetane groups], and 
H] containing an aromatic hydrocarbon group substituted with a branched or cyclic substituent [isopropyl group], and among carbon atoms contained in a ring of the aromatic hydrocarbon group, if [indefinite] a carbon atom that is bonded to the molecular chain is numbered 1, and numbers are assigned in order to adjoining carbon atoms, then the branched or cyclic substituent is bonded to a carbon atom numbered 1+2n (wherein n is an integer of 1 or greater).  
Tamano-300 discloses a formula for the charge transport molecule on page 48 of the JP document,

    PNG
    media_image1.png
    85
    357
    media_image1.png
    Greyscale

Examples 168 and 169 (not example 167) in Table 5 on page 61 of the JP document (reproduced below) shows the monomers, C, D, G, and H, making up the polymer of formula 12, above.  (See also Machine translation at p. 13, lines 38-45.)

    PNG
    media_image2.png
    435
    842
    media_image2.png
    Greyscale

The molecular chain is made of the C and D monomers and the terminal groups are G (i.e. claimed P) and H (i.e. claimed B).  The terminal groups G have the polymerizable functional groups, epoxy and oxetane, just as in the Instant Application (Instant Specification: H are di-isopropyl-phenyl groups, wherein the isopropyl groups are branched and attached at each of the meta positions, i.e. the number 3 and the number 5 carbons, of the phenyl group relative to the attachment carbon of the phenyl group to the molecular chain, or as claimed the 1+2n carbon, where n=1 and 2.  
This is all of the features of claim 1.
With regard to claims 3 and 4, Tamano-300 further discloses,
3. (Currently Amended) The charge transport polymer according to Claim 1, wherein the branched or cyclic substituent [i.e. isopropyl] contains a branched alkyl group of 3 to 10 carbon atoms, [there 3 carbons].  
4. (Currently Amended) The charge transport polymer according to Claim 1, comprising from 15 to 95 mol% of the terminal group B, based on all of the terminal groups.  
As shown in formula 12, the number of G and H terminal groups is 1:1; therefore, there are 50 mol% of terminal group B, i.e. terminal group H, based on all of the terminal groups.
With regard to claim 5, Tamano-300 further discloses,
5. (Currently Amended) The charge transport polymer according to Claim 1, wherein the polymerizable functional group contains at least one type of group selected from the group consisting of groups having a carbon-carbon multiple bond, groups having a small ring, and heterocyclic groups.  
Each of epoxy and oxetane are small rings within the meaning of the Instant Application which also uses at least oxetane as a polymerizable group (supra).
With regard to claims 6-18, Tamano-300 further discloses,
6. (Currently Amended) The charge transport polymer according to Claim 1, comprising at least one type of structure selected from the group consisting of substituted or unsubstituted aromatic amine structures [i.e. monomer D is a substituted aryl amine], substituted or unsubstituted carbazole structures, substituted or unsubstituted thiophene structures, substituted or unsubstituted bithiophene structures, substituted or unsubstituted benzene structures and substituted or unsubstituted fluorene structures.  
7. (Currently Amended) The charge transport polymer [machine translation at p. 1, lines 13-17; p. 13, lines 38-41] according to Claim 1.  
Claim 1 [machine translation at p. 20, line 1 to p. 21, line 37].  
9. (Currently Amended) An ink composition comprising the charge transport polymer according to Claim 1 [machine translation at p. 15, line 47 to p. 16, lines 25; p. 16, line 44 to p. 17, line 6]. 
10. (Currently Amended) An organic layer formed using the charge transport polymer according to Claim 1 [i.e. a hole transport layer for an OLED element, machine translation at p. 17, lines 8-36; p. 20, line 43 to p. 21, line 21].
11. (Original) An organic electronic element having the organic layer according to Claim 10 [id.].  
12. (Original) An organic electroluminescent element having the organic layer according to Claim 10 [id.].  
13. (Currently Amended) A display element comprising the organic electroluminescent element according to Claim 12 [machine translation at p. 3, lines 40-44; p. 19, lines 34-39].  
14. (Original) An illumination device [i.e. the actual example OLED elements] comprising the organic electroluminescent element according to Claim 12 [see citations under claim 10 and machine translation at p. 19, lines 34-39: “the present organic EL element is used as a flat panel display such as a wall-mounted television or various flat light emitters, and further, a light source such as a copying machine or a printer, a light source such as a liquid crystal display or meter, a display board, a marker lamp, etc.”].  
15. (Original) A display device comprising the illumination device according to Claim 14, and a liquid crystal element as a display unit [machine translation at p. 19, lines 9-21 and 34-39].  
16. (New) An ink composition comprising the charge transport material according to Claim 8, and a solvent [machine translation at p. 15, line 47 to p. 16, lines 25; p. 16, line 44 to p. 17, line 6].
17. (New) An organic layer formed using the charge transport material according to Claim 8 [see citations under claim 8].  
18. (New) An organic layer formed using the ink composition according to Claim 9 [see citations under claim 10].


IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tamano-300. 
Claim 2 reads,
2. (Original) The charge transport polymer according to Claim 1, comprising from 3 to 60 mol% of structural units containing the terminal groups, based on all structural units of the charge transport polymer.  
The prior art of Tamano-300, as explained above, discloses each of the features of claim 1. 
Tamano-300 further states, with regard to the polymer of formula 12 that y and z are “preferably 1 to 1000, and particularly preferably 1 to 100” (machine translation p. 13, lines 38-41).  Thus, using  y is “particularly preferably 1 to 100”, there are from 2 to 200 units of C and D per 2 units of G and H, thereby making G and H from 50 mol% to about 2 mol%, which overlaps the claimed range of from 3 to 60 mol%.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) JP 2013-124271 (Tamano-271) is cited for teaching essentially the same features as Tamano-300 and therefore disclosing all of the features of at least claim 1.  See the aryl amine, hole transport polymer formula 1 on p. 5 and example polymers 38 and 39 in the tables on pp. 22 and 55.
(2) JP 2013-045986 (Tamano-986) is cited for teaching essentially the same features as Tamano-300 and therefore disclosing all of the features of at least claim 1.  See the aryl amine, hole transport polymer formula 1 on p. 7 and example polymers 38 and 39 in the tables on p. 22. 
(3) WO 2017/043502 (Asano) and US 2019/0305225 (the US equivalent for translation) is cited for sharing the same assignee as the Instant Application and teaching the same claimed polymer except for the requirement in claim 1 that the alkyl group be branched and also at a 1+2n position.  (See US 2019/0305225 at p. 15, ¶ 138 for an example charge transport polymer including two different terminal groups, i.e. “Monomer 1” being polymerizable and “Monomer 4” being an alkyl-substituted phenyl group. 
(4) US 2013/0200348 (“Pillow”) is cited for teaching that it is known in the organic, light-emitting semiconductor arts to increase the solubility of a large organic molecule by including alkyl-substituted aromatic terminal groups, wherein solubility is particularly improved when the alkyl-groups are at the meta position of the aromatic group, i.e. the 1+2n position (with n=1) (Pillow: ¶¶ 108-109).  The Instant Application also seeks to solve the solubility problem using the same concept.  As such, Pillow recognizes and solves the same problem in the same way as in the Instant Application, at least with regard to the solubility aspect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814